DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“disengaging the cable from the vehicle subsequent to the vehicle contacting a floor of the tank” of claim 1;
 “re-engaging the cable with the vehicle,” of claim 10;
“the vehicle disengaging from the cable subsequent to the vehicle contacting a floor of the tank,” of claim 11;
 “upon the cable re-engaging the vehicle” of claim 20.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 10, 11, and 20 the Specification fails to disclose how the steps of disengaging from and reengaging to the cable is performed. The Specification merely discloses that latch mechanism 124 exists, without providing any detail of its structure or how it operates, other than to say “The vehicle 101 can include an actuator that locks or unlocks a latch using a latch mechanism 124,” (¶ 0069) and “The latch mechanism 124 can include a latch detection sensor or a latch lock” (¶ 0102). However, the Specification fails to illustrate any of these details, or provide any detail on the structure or operation of the lack actuator or lock or detection sensor.
The following is a quotation of 35 U.S.C. 112(b):


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10, 11, and 20, the scope of the disengaging and re-engaging steps is unclear, as the Specification fails to provide sufficient detail on these steps to allow one to determine with any certainty what structure and operations are included in the scope of the disengaging and re-engaging steps.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meyers et al, US Patent Publication 2021/0018396 A1 (hereinafter Meyers).
Regarding claim 1, Meyers teaches a method of inspecting a tank (10, Fig. 1) containing a flammable fluid, comprising:

connecting a cable (50, Fig. 16A; “suitable deployment carrier 50... may be a non-rigid carrier such as tether, which may comprise a rope, cable,” ¶ 0088) to a vehicle (100, Fig. 16A), the vehicle comprising a battery (500, Fig. 2; “The power supply 500 may include a battery bank 502 housed within a suitable casing 504,” ¶ 0067) and a control unit (300, Fig. 2);
lowering, via the cable and through an opening of the tank, the vehicle through a vapor barrier (14, Fig. 16A) within the tank and on top of the flammable fluid;
disengaging the cable from the vehicle subsequent to the vehicle contacting a floor of the tank (100 on floor of tank with cable 50 removed, Fig. 16B);
removing the cable from the tank (cable removed from tank and lid closed, Fig. 16B);
performing, via the control unit of the vehicle, a tank inspection process under battery power, the tank inspection process comprising generating a map of the tank and determining a quality metric for a portion of the tank corresponding to a location on the generated map (“In other arrangements, the control unit 300 creates the map,” ¶ 0060; “The control unit 300 may be programmed to generate a "map" and proceed methodically through the tank 10 by referencing the map and performing the dead reckoning. The map, and any information gathered such as wall thickness data, may be correlated with the actual layout of the tank using common pattern mapping techniques,” ¶ 0109).
Regarding claim 2, Meyers teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Meyers also teaches initializing, in memory of the vehicle, a map data structure for the tank; and storing, in the map data structure, the map (“the control unit 300 accesses a map, which is a digital database (e.g., database 303a (FIG. 4)). In some arrangements, data in the map database is referenced to estimate a position or orientation of the mobile platform 100. In other 
Regarding claim 3, Meyers teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Meyers also teaches determining, by the control unit upon the vehicle contacting the floor of the tank, to generate the map for the tank (Step 860, Fig. 15); and
instructing, by the control unit, a ranging device of the vehicle to collect data used to generate the map for the tank (“Using the sensing device as described in connection with FIG. 13, the mobile platform 100 scans one or more walls of the tank 10 using an inspection module such as the task module 600 shown in FIG. 9A-B,” ¶ 0092).
Regarding claim 4, Meyers teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Meyers also teaches establishing a predetermined duration for the tank inspection process; storing the predetermined duration in a configuration file in memory of the vehicle; and initiating, by the vehicle responsive to being sealed in the tank and beginning the tank inspection process, a timer based on the predetermined duration (“Termination criteria may also be based on a time duration (e.g., a maximum of thirty-six hours in the tank 10),” ¶ 0062).
Regarding claim 5, Meyers teaches the invention of claim 4, as set forth in the rejection of claim 4 above. Meyers also teaches terminating the tank inspection process responsive to expiration of the timer (“Termination criteria may also be based on a time duration (e.g., a maximum of thirty-six hours in the tank 10),” ¶ 0062).
Regarding claim 6, Meyers teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Meyers also teaches identifying, by the control unit, an uninspected portion of the tank based on the generated map; and causing, by the control unit, a propeller (“other arrangements may use propellers,” ¶ 0065) of the vehicle to move the vehicle towards the identified uninspected portion of the tank (“Steering the mobile platform 100, at step 858, may include locating one or 
Regarding claim 7, Meyers teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Meyers also teaches identifying, by the control unit, an absence of any uninspected portions of the floor of the tank based on the generated map; and providing, responsive to identifying the absence, an indication that the tank inspection process is complete (“At step 862, the mobile platform 100 begins the termination of operations. The termination may be triggered using any number of conditions. These conditions may be related to quality and/or quantity of information obtained during inspections, completion of assigned tasks,” ¶ 0094; “the buoyant body 702 may emit a signal, fluoresce, and/or be illuminated,” ¶ 0095).
Regarding claim 8, Meyers teaches the invention of claim 7, as set forth in the rejection of claim 7 above. Meyers also teaches wherein the indication that the tank inspection process is complete comprises a wireless signal (“the buoyant body 702 may emit a signal, fluoresce, and/or be illuminated,” ¶ 0095).
Regarding claim 9, Meyers teaches the invention of claim 7, as set forth in the rejection of claim 7 above. Meyers also teaches wherein the indication that the tank inspection process is complete comprises an acoustic signal (“the buoyant body 702 may emit a signal, fluoresce, and/or be illuminated,” ¶ 0095).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers in view of Applicant’s Admitted Prior Art (hereinafter AAPA).
Regarding claim 10:
Meyers teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Meyers also teaches unreeling the cable to lower the vehicle into the tank (50, Fig. 16A; “suitable deployment carrier 50... may be a non-rigid carrier such as tether, which may comprise a rope, cable,” ¶ 0088);
reeling the cable subsequent to disengaging the cable from the vehicle to remove the cable from within the tank (50, Fig. 16A; “suitable deployment carrier 50... may be a non-rigid carrier such as tether, which may comprise a rope, cable,” ¶ 0088; cable disengaged to allow closing of lid 24, Fig. 16A); and
unreeling, upon completion of the tank inspection process comprising generating the map of the tank and storing a plurality of indications of the quality metric for the at least one portion of the tank, the cable into the tank; re-engaging the cable with the vehicle; and reeling the cable re-engaged with the vehicle to remove the vehicle from within the tank (866, Fig. 15).
Meyers does not teach unreeling and wheeling and rewheeling with a winch.

It has been held that merely combining known prior art elements according to known methods to yield predictable results is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP §2143(I)(A).
In this instance, one having ordinary skill in the art could have easily added a winch if AAPA to Meyers both hold the extraction cable 50, and provide a force required to lower and raise the device from the tank, thereby predictably both holding the cable, and raising and lowering the device from the tank, without otherwise altering the operation of the winch, or affecting the function of the device of Meyers.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Meyers to use a winch of AAPA, because this would predictably reel and unreel the cable and lift the device from the tank, thereby advantageously relieving human operators from the strenuous task of coiling the cable and lifting the device from the tank, thereby resulting in unreeling, by a winch located external to the tank, the cable to lower the vehicle into the tank; reeling, by the winch, the cable subsequent to disengaging the cable from the vehicle to remove the cable from within the tank; and unreeling, upon completion of the tank inspection process comprising generating the map of the tank and storing a plurality of indications of the quality metric for the at least one portion of the tank, the cable into the tank; re-engaging the cable with the vehicle; and reeling the cable re-engaged with the vehicle to remove the vehicle from within the tank.
Regarding claim 11:

a vehicle (100, Fig. 16A) comprising a battery (500, Fig. 2; “The power supply 500 may include a battery bank 502 housed within a suitable casing 504,” ¶ 0067) and a control unit (300, Fig. 2);
a cable connected to the vehicle (50, Fig. 16A; “suitable deployment carrier 50... may be a non-rigid carrier such as tether, which may comprise a rope, cable,” ¶ 0088);
a cable located external to a tank lowering, through an opening of the tank, the vehicle through a vapor barrier within the tank and on top of a flammable fluid contained in the tank (Fig. 16A);
the vehicle disengaging from the cable subsequent to the vehicle contacting a floor of the tank (Fig. 16B);
removing the cable from the tank (Fig. 16B);
the control unit of the vehicle performing a tank inspection process under battery power, the tank inspection process comprising generating a map of the tank and determining a quality metric for a portion of the tank corresponding to a location on the generated map (“In other arrangements, the control unit 300 creates the map,” ¶ 0060; “The control unit 300 may be programmed to generate a "map" and proceed methodically through the tank 10 by referencing the map and performing the dead reckoning. The map, and any information gathered such as wall thickness data, may be correlated with the actual layout of the tank using common pattern mapping techniques,” ¶ 0109).
Meyers does not teach a winch located external to a tank

It has been held that merely combining known prior art elements according to known methods to yield predictable results is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP §2143(I)(A).
In this instance, one having ordinary skill in the art could have easily added a winch if AAPA to Meyers both hold the extraction cable 50, and provide a force required to lower and raise the device from the tank, thereby predictably both holding the cable, and raising and lowering the device from the tank, without otherwise altering the operation of the winch, or affecting the function of the device of Meyers.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Meyers to use a winch of AAPA, because this would predictably reel and unreel the cable and lift the device from the tank, thereby advantageously relieving human operators from the strenuous task of coiling the cable and lifting the device from the tank, thereby resulting in a winch located external to a tank lowering, through an opening of the tank, the vehicle through a vapor barrier within the tank and on top of a flammable fluid contained in the tank.
Regarding claim 12, the combination of Meyers and AAPA teaches the invention of claim 11, as set forth in the rejection of claim 11 above. The combination of Meyers and AAPA also teaches wherein the control unit is configured to: initialize, in memory of the vehicle, a map data structure for the tank; and store, in the map data structure, the map (Meyers: “the control unit 300 accesses a map, which is a digital database (e.g., database 303a (FIG. 4)). In some arrangements, 
Regarding claim 13, the combination of Meyers and AAPA teaches the invention of claim 11, as set forth in the rejection of claim 11 above. The combination of Meyers and AAPA also teaches wherein the control unit is further configured to: determine, upon the vehicle contacting the floor of the tank, to generate the map for the tank (Meyers: Step 860, Fig. 15); and
generate, responsive to the determination, the map for the tank (Meyers: “Using the sensing device as described in connection with FIG. 13, the mobile platform 100 scans one or more walls of the tank 10 using an inspection module such as the task module 600 shown in FIG. 9A-B,” ¶ 0092).
Regarding claim 14, the combination of Meyers and AAPA teaches the invention of claim 11, as set forth in the rejection of claim 11 above. The combination of Meyers and AAPA also teaches wherein the control unit further configured to: retrieve, from a configuration file stored in memory of the vehicle, a predetermined duration for the tank inspection process; and initiate, subsequent to being sealed in the tank and beginning the tank inspection process, a timer based on the predetermined duration (Meyers: “Termination criteria may also be based on a time duration (e.g., a maximum of thirty-six hours in the tank 10),” ¶ 0062).
Regarding claim 15, the combination of Meyers and AAPA teaches the invention of claim 14, as set forth in the rejection of claim 14 above. The combination of Meyers and AAPA also teaches wherein the control unit is further configured to: terminate the tank inspection process responsive to expiration of the timer (Meyers: “Termination criteria may also be based on a time duration (e.g., a maximum of thirty-six hours in the tank 10),” ¶ 0062).
Regarding claim 16, the combination of Meyers and AAPA teaches the invention of claim 
Regarding claim 17, the combination of Meyers and AAPA teaches the invention of claim 11, as set forth in the rejection of claim 11 above. The combination of Meyers and AAPA also teaches wherein the control unit is further configured to: identify an absence of any uninspected portions of the floor of the tank based on the generated map; and provide, responsive to identifying the absence, an indication that the tank inspection process is complete (Meyers: “At step 862, the mobile platform 100 begins the termination of operations. The termination may be triggered using any number of conditions. These conditions may be related to quality and/or quantity of information obtained during inspections, completion of assigned tasks,” ¶ 0094; “the buoyant body 702 may emit a signal, fluoresce, and/or be illuminated,” ¶ 0095).
Regarding claim 18, the combination of Meyers and AAPA teaches the invention of claim 17, as set forth in the rejection of claim 17 above. The combination of Meyers and AAPA also teaches wherein the indication that the tank inspection process is complete comprises a wireless signal (Meyers: “the buoyant body 702 may emit a signal, fluoresce, and/or be illuminated,” ¶ 0095).
Regarding claim 19, the combination of Meyers and AAPA teaches the invention of claim 
Regarding claim 20, the combination of Meyers and AAPA teaches the invention of claim 11, as set forth in the rejection of claim 11 above. The combination of Meyers and AAPA also teaches wherein the winch (AAPA: winches, ¶ 0124) is further configured to:
unreel the cable to lower the vehicle into the tank (Meyers: 50, Fig. 16A; “suitable deployment carrier 50... may be a non-rigid carrier such as tether, which may comprise a rope, cable,” ¶ 0088);
reel the cable subsequent to disengaging the cable from the vehicle to remove the cable from within the tank (Meyers: 50, Fig. 16A; “suitable deployment carrier 50... may be a non-rigid carrier such as tether, which may comprise a rope, cable,” ¶ 0088; cable disengaged to allow closing of lid 24, Fig. 16A); and
unreel, upon completion of a tank inspection process comprising generating the map of the tank and storing a plurality of indications of the quality metric for the at least one portion of the tank, the cable into the tank; and reel, upon the cable re-engaging the vehicle, the cable to remove the vehicle from within the tank (Meyers: 866, Fig. 15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.

http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEO T HINZE/
Patent Examiner
AU 2853
22 May 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853